Mr. Chief Justice Alvey,
concurring:
I concur in the affirmance of the decree in this case, but, I must say, that I do so with great doubt and hesitation. The case, on the facts as proved, shows a strong claim for compensation on a quantum meruit; but as a case for specific performance of an express contract, with the Statute of Frauds relied on as a defense, it is quite different, and presents great difficulty and doubt to my mind, both as to the proof of the specific contract alleged, and the part performance thereof, to take it out of the bar of the statute. I yield my doubts, however, in deference to the opinion of my brother judges.